DETAILED ACTION
Prosecution History
Claims 1, 2, 4 – 7, 9, 11, 18 and 20 have been amended; Claims 17 and 19 have been cancelled; and Claims 23 – 28 have been added by an amendment filed on 6 June, 2022.
Claims 1 and 3 have been further amended by an amendment filed on 12 July, 2022
Claims 21 and 22 were previously withdrawn, and are cancelled by an Examiner’s Amendment presented herein.
Claims 1 – 16, 18, 20 and 23 - 28 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in writing by Michael Schiff on 10 November, 2021.
The application has been amended as follows: 
Claims 21 and 22 are cancelled.
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method for identifying and developing proteins as food ingredients, where the claims, in combination with other recited features, includes applying a machine learning process, trained to predict whether a protein has a target food function, to a database that contains the amino acid sequence for a plurality of proteins, where it is unknown whether the proteins have the target food function; to obtain protein candidates. The candidates are expressed, purified and assayed to quantify which of the proteins have the target function; and assessing proteins having the target function over a threshold to determine if it meets the performance requirements as part of food preparation.
The most remarkable prior art of record is as follows:
Rothberg et al: U.S. Publication Number 2021/0174909 A1
O’Hara et al: U.S. Patent Number 10,962,473 B1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 28 July, 2022